                                                                                                                    Reset Form

 1                                                    UNITED STATES DISTRICT COURT
 2                                            NORTHERN DISTRICT OF CALIFORNIA
 3                                                                    )
     Ines Burgos, et al.                                                            18-cv-06910
                                                                      )   Case No: ___________
 4                                                                    )
                                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                                    )   ADMISSION OF ATTORNEY
                v.
                                                                      )   PRO HAC VICE
 6   Sunvalleytek International Inc.                                  )   (CIVIL LOCAL RULE 11-3)
                                                                      )
 7
                                                      Defendant(s).   )
                                                                      )
 8
         I, Douglas Gregory Blankinship           , an active member in good standing of the bar of
 9    Supreme Court of the State of New York,
                                   , hereby respectfully apply for admission to practice pro hac vice in the
      Appellate Division, Second Judical Department

10   Northern District of California representing: Ines Burgos & Mongkol Mahavongtrakul in the
                                                                Laurence D. King
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                                          350 Sansome Street, Suite 400
      445 Hamilton Avenue, Suie 605
14    White Plains, NY 10601                                                San Francisco, CA 94116
       MY TELEPHONE # OF RECORD:                                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (914) 298-3290                                                       (415) 772-4700
       MY EMAIL ADDRESS OF RECORD:                                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gblankinship@fbfglaw.com                                             lking@kaplanfox.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4828265      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:                                                                         Douglas Gregory Blankinship
22                                                                                                APPLICANT

23
                                                ORDER GRANTING APPLICATION
24                                        FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Douglas Gregory Blankinship is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 1/3/2019
                                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                                   October 2012
            J\ppellate iHuisinn nf t}fe jjupreme Gtnurt
                     nf t}fe jjtate nf New 1!fnrk
                   jjernnb llubirial ilepartment


ll, "-Prilanne .i\go11tino,         C!tlerk of tije Appellate iliuision of tije
§upreme Qtourt of tije §tate of New :ijork, §eronh JJuhidal ilepartment,
ao   11 ere by re rt if y t IJ at    iltougla11 Clregory ililankin111Jip          was huly
lirenseh anh ahmitteh to pradite as an Attorney anh C!tounsclor-at-ilmw
in all tije rourts of tije §tate, arrorhing to tije laws of tije §fate anh tije
rourt rules anh orhers, on tije 15 t4                hay of           ~eptember      2.0lD,
ijas huly taken anh subsrribeh tije oatij of office presrribeh by law, ijas
been enrolleh in tije l!\oll of Attorneys anh C!tounsclors-at-1.fiaw on file .in
my office, ijas huly registereh witlJ tije ahministratiue office of tije
courts, anh arrorhing to tije recorhs of tijis rourt is in gooh stanhing as
an Attorney anh Qtounsclor-at-1.!Iaw.


                                        1Jn 11111itness 111114ereof, 11 4 u u e 4 ere unto set
                                        my l)unll null uffixell tl)e seul of suill
                                        J\ppellute 1!1iuision on l!une 25, 2018.




                                                        <!tlerk of tl)e <!tourt
 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that I electronically filed the foregoing with the Clerk of the Court
 3
     for the United States District Court for the Northern District of California by using the
 4
     CM/ECF system on December 31, 2018. I further certify that all participants in the case
 5

 6   are registered CM/ECF users and that service will be accomplished by the CM/ECF

 7   system. I certify under penalty of perjury that the foregoing is true and correct. Executed
 8   on December 31, 2018.
 9

10
                                                           /s/ Douglas Gregory Blankinship
11                                                          Douglas Gregory Blankinship
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ________________________________________________________________________________
     CERTIFICATE OF SERVICE
